ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-17_ORD_01_NA_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                         (COSTA RICA v. NICARAGUA)

                          JOINDER OF PROCEEDINGS


                           ORDER OF 17 APRIL 2013




                               2013
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                         (COSTA RICA c. NICARAGUA)

                           JONCTION D’INSTANCES


                        ORDONNANCE DU 17 AVRIL 2013




4 CIJ1043.indb 1                                         11/04/14 10:58

                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                               (Costa Rica v. Nicaragua), Joinder of Proceedings,
                               Order of 17 April 2013, I.C.J. Reports 2013, p. 166




                                            Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                                 (Costa Rica c. Nicaragua), jonction d’instances,
                             ordonnance du 17 avril 2013, C.I.J. Recueil 2013, p. 166




                                                                                 1043
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071158-6




4 CIJ1043.indb 2                                                                                11/04/14 10:58

                                                   17 APRIL 2013

                                                     ORDER




                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                     (COSTA RICA v. NICARAGUA)

                         JOINDER OF PROCEEDINGS




                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                     (COSTA RICA c. NICARAGUA)

                          JONCTION D’INSTANCES




                                                  17 AVRIL 2013

                                                  ORDONNANCE




4 CIJ1043.indb 3                                                   11/04/14 10:58

                    166




                                    INTERNATIONAL COURT OF JUSTICE


        2013
                                                      YEAR 2013
      17 April
     General List                                     17 April 2013
      No. 150

                            CERTAIN ACTIVITIES CARRIED OUT
                                    BY NICARAGUA
                                 IN THE BORDER AREA
                                        (COSTA RICA v. NICARAGUA)

                                         JOINDER OF PROCEEDINGS




                                                        ORDER


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                               Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                               Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                               Sebutinde, Bhandari ; Judges ad hoc Guillaume, Dugard ;
                               Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cle 47 of the Rules of Court,
                        Makes the following Order :
                        Whereas :
                      1. By an Application filed in the Registry of the Court on 18 Novem-
                    ber 2010, the Government of the Republic of Costa Rica (hereinafter
                    “Costa Rica”) instituted proceedings against the Government of the
                    Republic of Nicaragua (hereinafter “Nicaragua”) in the case concerning

                    4




4 CIJ1043.indb 44                                                                             11/04/14 10:58

                    167 	             certain activities (order 17 IV 13)

                    Certain Activities Carried Out by Nicaragua in the Border Area (Costa
                    Rica v. Nicaragua) (hereinafter referred to as the Costa Rica v. Nicaragua
                    case) for “the incursion into, occupation of and use by Nicaragua’s army
                    of Costa Rican territory”, contending, in particular, that Nicaragua had
                    “in two separate incidents, occupied the territory of Costa Rica in con-
                    nection with the construction of a canal across Costa Rican territory . . .
                    and certain related works of dredging on the San Juan River”. Costa Rica
                    alleged breaches by Nicaragua of its obligations towards Costa Rica
                    under a number of treaty instruments and other applicable rules of inter-
                    national law, as well as under certain arbitral and judicial decisions. In
                    this regard, Costa Rica refers to the Charter of the United Nations and
                    the Charter of the Organization of American States ; the Treaty of Terri-
                    torial Limits between Costa Rica and Nicaragua of 15 April 1858 (here-
                    inafter the “1858 Treaty of Limits”), namely, Articles I, II, V and IX ; the
                    arbitral award issued by the President of the United States of America,
                    Grover Cleveland, on 22 March 1888 (hereinafter the “Cleveland
                    Award”) ; the first and second arbitral awards rendered by Edward Por-
                    ter Alexander dated respectively 30 September 1897 and 20 Decem-
                    ber 1897 (hereinafter the “Alexander Awards”) ; the 1971 Convention on
                    Wetlands of International Importance (hereinafter the “Ramsar Conven-
                    tion”) ; and the Judgment of the Court of 13 July 2009 in the case con-
                    cerning the Dispute regarding Navigational and Related Rights (Costa
                    Rica v. Nicaragua).

                       2. In its Application, Costa Rica invokes, as a basis for the jurisdiction
                    of the Court, Article XXXI of the American Treaty on Pacific Settlement
                    signed at Bogotá on 30 April 1948 (hereinafter the “Pact of Bogotá”). In
                    addition, Costa Rica seeks to found the jurisdiction of the Court on the
                    declaration it made on 20 February 1973 under Article 36, paragraph 2,
                    of the Statute, as well as on the declaration which Nicaragua made on
                    24 September 1929 (and amended on 23 October 2001) under Article 36
                    of the Statute of the Permanent Court of International Justice and which
                    is deemed, pursuant to Article 36, paragraph 5, of the Statute of the pres-
                    ent Court, for the period which it still has to run, to be acceptance of the
                    compulsory jurisdiction of this Court.
                       3. On 18 November 2010, having filed its Application, Costa Rica also
                    submitted a Request for the indication of provisional measures, pursuant
                    to Article 41 of the Statute of the Court and Articles 73 to 75 of the Rules
                    of Court.
                       4. In accordance with Article 40, paragraph 2, of the Statute, the Reg-
                    istrar communicated a signed copy of the Application forthwith to the
                    Government of Nicaragua ; and, under paragraph 3 of that Article, all
                    States entitled to appear before the Court were notified of the filing of the
                    Application.
                       5. Pursuant to the instructions of the Court under Article 43 of the
                    Rules of Court, the Registrar addressed to States parties to the Pact of
                    Bogotá and to the Ramsar Convention the notifications provided for in

                    5




4 CIJ1043.indb 46                                                                                   11/04/14 10:58

                    168 	             certain activities (order 17 IV 13)

                    Article 63, paragraph 1, of the Statute. In accordance with the provisions
                    of Article 69, paragraph 3, of the Rules of Court, the Registrar moreover
                    addressed to the Organization of American States the notification pro-
                    vided for in Article 34, paragraph 3, of the Statute. The Organization of
                    American States indicated that it did not intend to submit any observa-
                    tions in writing under Article 69, paragraph 3, of the Rules of Court.
                        6. Since the Court includes no judge of the nationality of the Parties
                    upon the Bench, each of them, in exercise of the right conferred by
                    ­Article 31, paragraph 3, of the Statute, chose a judge ad hoc in the case.
                     Costa Rica chose Mr. John Dugard, and Nicaragua chose Mr. Gilbert
                     Guillaume.
                        7. By an Order of 8 March 2011, the Court indicated certain provi-
                     sional measures to both Parties.
                        8. By an Order of 5 April 2011 the Court fixed 5 December 2011 and
                     6 August 2012 as the respective time‑limits for the filing of a Memorial by
                     Costa Rica and a Counter‑Memorial by Nicaragua. Costa Rica’s Memo-
                     rial was duly filed within the time‑limit so prescribed.

                       9. On 22 December 2011, Nicaragua instituted proceedings against
                    Costa Rica in the case concerning Construction of a Road in Costa Rica
                    along the San Juan River (Nicaragua v. Costa Rica) (hereinafter referred
                    to as the Nicaragua v. Costa Rica case). In its Application, Nicaragua
                    stated that the case relates to “violations of Nicaraguan sovereignty and
                    major environmental damages on its territory”, contending, in particular,
                    that Costa Rica was carrying out major works along most of the border
                    area between the two countries along the San Juan River, namely the
                    construction of a road, with grave environmental consequences. Nicara-
                    gua also reserved the right to request that the proceedings in the Nicara‑
                    gua v. Costa Rica case and the Costa Rica v. Nicaragua case be joined.

                      10. Nicaragua filed its Counter‑Memorial in the present case on
                    6 August 2012, within the time‑limit fixed for that purpose in the Court’s
                    Order of 5 April 2011. That pleading included four counter‑claims. Nica-
                    ragua stated in the Counter‑Memorial that,
                        “with the filing of its counter‑claims . . . including its claim based on
                        the harm caused to the San Juan de Nicaragua River caused by the
                        construction of this road and particularly, on its navigability, a dis-
                        cussion of the joinder of the cases [became] more opportune”.

                       11. At a meeting held by the President with representatives of the Par-
                    ties on 19 September 2012, the Parties agreed not to request the Court’s
                    authorization to file a reply and a rejoinder in the present case. At the
                    same meeting the Co‑Agent of Costa Rica raised certain objections to the
                    admissibility of the first three counter‑claims contained in the Counter‑­
                    Memorial of Nicaragua. These objections were confirmed in a letter from
                    the Co‑Agent of Costa Rica dated 19 September 2012.

                    6




4 CIJ1043.indb 48                                                                                   11/04/14 10:58

                    169 	             certain activities (order 17 IV 13)

                       12. By letters dated 28 September 2012, the Registrar informed the
                    Parties that the Court had decided that the Government of Costa Rica
                    should specify in writing, by 30 November 2012 at the latest, the legal
                    grounds on which it relied in maintaining that the Respondent’s first
                    three counter‑claims were inadmissible, and that the Government of
                    Nicaragua should then present its own views on the question in writing,
                    by 30 January 2013 at the latest.
                       13. The written observations of the Republic of Costa Rica were duly
                    filed within the time‑limit so prescribed. In these written observations,
                    Costa Rica argued that Nicaragua was “effectively seeking the joinder of
                    the two different cases” pending between both Parties before the Court
                    and that such joinder would be neither timely nor equitable. In particular,
                    Costa Rica contended that the present case concerned the exercise of ter-
                    ritorial sovereignty and that, in the absence of the Court’s ruling thereon,
                    “Costa Rica [was] prevented from exercising sovereignty over part of its
                    territory”, while the Nicaragua v. Costa Rica case had a different sub-
                    ject‑matter. Costa Rica underlined that, as each of the two cases has its
                    own procedural timetable, the joinder of proceedings would lead to a
                    delay in the resolution of the dispute over territorial sovereignty and
                    would thus constitute a serious prejudice to Costa Rica. Finally, Costa
                    Rica noted that the composition of the Court is different in the two cases.
                       14. In a letter dated 19 December 2012, accompanying its Memorial in
                    the Nicaragua v. Costa Rica case, Nicaragua again asked the Court to
                    consider the need to join the proceedings in the above‑mentioned case
                    and the present case, and requested the Court to decide on this matter in
                    the interests of the administration of justice.

                       15. By a letter dated 15 January 2013, the Registrar, on the instruc-
                    tions of the President, asked the Government of Costa Rica to inform the
                    Court, by 18 February 2013, of its views on Nicaragua’s position regard-
                    ing the proposed joinder of the proceedings in the Nicaragua v. Costa Rica
                    case and the Costa Rica v. Nicaragua case.
                       16. The written observations of the Republic of Nicaragua containing
                    its views on the admissibility of the first three counter‑claims made in its
                    Counter‑Memorial in the present case were duly filed on 30 January 2013,
                    within the time‑limit prescribed in the Registrar’s letter dated 28 Septem-
                    ber 2012. Nicaragua stated that the Nicaragua v. Costa Rica case and the
                    present case “involve the same Parties and are tightly connected both in
                    law and in fact” and that there was “therefore no reason why they could
                    not be joined”. It requested the Court to “decide the joinder of the pro-
                    ceedings” in the two cases in accordance with Article 47 of the Rules of
                    Court.
                       17. By a letter dated 7 February 2013, Costa Rica, with regard to the
                    question of the proposed joinder, stated that the proceedings in the two
                    cases should not be joined for the reasons previously indicated in its writ-
                    ten observations on the admissibility of Nicaragua’s Counter‑Claims,
                    filed in the Costa Rica v. Nicaragua case on 30 November 2012. In the

                    7




4 CIJ1043.indb 50                                                                                  11/04/14 10:58

                    170 	              certain activities (order 17 IV 13)

                    same letter, Costa Rica reiterated its position that it would be neither
                    timely nor equitable to join the proceedings in the two cases. Costa Rica
                    contended that there was no close connection between the two cases such
                    as might justify a joinder. In particular, according to Costa Rica, the
                    Costa Rica v. Nicaragua case concerns an area which is geographically
                    distant from the road the construction of which is the subject of the Nica‑
                    ragua v. Costa Rica case. Costa Rica argued that “[i]t [was] not sufficient
                    that both cases [were] related — although in very different respects — to
                    the San Juan River, which is more than 205 km in length”.

                                                           *
                                                       *       *

                       18. Under Article 47 of its Rules, “[t]he Court may at any time direct
                    that the proceedings in two or more cases be joined”. That provision
                    leaves the Court a broad margin of discretion. Where the Court, or its
                    predecessor, has exercised its power to join proceedings, it has done so in
                    circumstances where joinder was consonant not only with the principle of
                    the sound administration of justice but also with the need for judicial
                    economy (see, e.g., Legal Status of the South‑Eastern Territory of Green‑
                    land, Order of 2 August 1932, P.C.I.J., Series A/B, No. 48, p. 268 ; North
                    Sea Continental Shelf (Federal Republic of Germany/Denmark ; Federal
                    Republic of Germany/Netherlands), Order of 26 April 1968, I.C.J. Reports
                    1968, p. 9). Any decision to that effect will have to be taken in the light of
                    the specific circumstances of each case.

                       19. The two cases here concerned involve the same Parties and relate
                    to the area where the common border between them runs along the right
                    bank of the San Juan River.
                       20. Both cases are based on facts relating to works being carried out
                    in, along, or in close proximity to the San Juan River, namely the dredg-
                    ing of the river by Nicaragua and the construction of a road along its
                    right bank by Costa Rica. Both sets of proceedings are about the effect of
                    the aforementioned works on the local environment and on the free navi-
                    gation on, and access to, the San Juan River. In this regard, both Parties
                    refer to the risk of sedimentation of the San Juan River.

                      21. In the present case and in the Nicaragua v. Costa Rica case, the
                    Parties make reference, in addition, to the harmful environmental effect
                    of the works in and along the San Juan River on the fragile fluvial ecosys-
                    tem (including protected nature preserves in and along the river).

                      22. In both cases, the Parties refer to violations of the 1858 Treaty of
                    Limits, the Cleveland Award, the Alexander Awards and the Ramsar
                    Convention.
                      23. A decision to join the proceedings will allow the Court to address
                    simultaneously the totality of the various interrelated and contested issues

                    8




4 CIJ1043.indb 52                                                                                    11/04/14 10:58

                    171 	              certain activities (order 17 IV 13)

                    raised by the Parties, including any questions of fact or law that are com-
                    mon to the disputes presented. In the view of the Court, hearing and
                    deciding the two cases together will have significant advantages. The
                    Court does not expect any undue delay in rendering its Judgment in the
                    two cases.

                      24. In view of the above, the Court, in conformity with the principle of
                    the sound administration of justice and with the need for judicial econ-
                    omy, considers it appropriate to join the proceedings in the present case
                    and in the Nicaragua v. Costa Rica case.

                                                           *
                                                       *       *

                        25. For these reasons,
                        The Court,
                        Unanimously,
                      Decides to join the proceedings in the present case with those in the
                    case concerning Construction of a Road in Costa Rica along the San Juan
                    River (Nicaragua v. Costa Rica) ;
                        Reserves the subsequent procedure for further decision.
                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this seventeenth day of April, two thousand
                    and thirteen, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the Repub-
                    lic of Costa Rica and the Government of the Republic of Nicaragua,
                    respectively.

                                                                     (Signed) Peter Tomka,
                                                                               President.
                                                                   (Signed) Philippe Couvreur,
                                                                                 Registrar.




                        Judge Cançado Trindade appends a separate opinion to the Order.


                                                                              (Initialled) P.T.
                                                                             (Initialled) Ph.C.



                    9




4 CIJ1043.indb 54                                                                                 11/04/14 10:58

